 

 

 

 

 

 

 

 

 

 

~ . Case 3:20-mj-00880-MSB Dociyppaiallcdt A. 93/29570 >? Page 1 of 39
AO 106 (Rev. 04/10) Application for a Search Warrant _ Ef oo _ 2 “ i - ~ |
Look a ra
UNITED STATES DISTRICT COURT rile :
for the
Southern District of California FEB 26 2020 :
In the Matter of the Search of ) CLERK USE ISTHICT COURT a
‘Briefly describe th tob hed ! Sarty 7 Ae RB BRIT res E
Cri describe the property tobe searches »  caseno, 2 OM EO'S'B sons
(1} 725 Poinsettia Avenue )
Vista, California 92081
APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

 

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, incorporated herein by reference.

located in the Southern District of California , there is now concealed (identify the

person or deseribe the property to be seized).
See Attachment B, incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c} is (check one or more):
mt evidence of a crime;
ot contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 USC 841, 843(b)}, 846, 856 — Distribution of controlled substance, conspiracy to commit same’ use of

({a}(2}; 18 U.S.C. 1956-1957 communication device in drug trafficking offense; maintaining a drug involved
premises; money laundering

The application is based on these facts:
See attached Affidavit of Special Agent Aaron Haass, FBI

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sheet.

Lez.

Applicant 's. signature

 

ST srs ine rena rr rn nme renee ae senses “so Special Agent Aaron Haass, FBI

Printed name and title

   

Sworn to before me and signed in my presence.

Date: Bab le - ee fe
ce Oe _Tudge’s snare, a

 

Hon. Michael S. Berg, United States Magistrate Judge

Prinied name and title

City and state: San Diego, CA.

 

 
oO fF YD DH UN F&F WH PB

My NY NH NY Bw NY YB BRO Re ee ee ee ve a i
eo nN A HW SF YW YY KF CS CO wm HI HH Bw bP fF oS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.3 Page 2 of 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF _! Case No.:

(1) 725 Poinsettia Avenue AFFIDAVIT OF SPECIAL AGENT
Vista, California 92081 AARON B. HAASS IN SUPPORT
OF SEARCH WARRANT

 

AFFIDAVIT
I, Aaron B. Haass, Special Agent with the Federal Bureau of Investigation, having
been duly sworn, hereby state as follows:
INTRODUCTION
1.‘ This affidavit is made in support of an application to search the residence

described as follows:

725 Poinsettia Avenue, Vista, California 92081 (the “Target Location”)

for evidence of violations of 21 U.S.C. §§ 841(a)(1), 846, 843(b) and 856(a)(2) and 18
US.C. §§ 1956-1957. The Target Location has been identified as being a suspected
narcotics stash and distribution house for numerous targets of a long-term narcotics and
gang investigation. And as outlined below, investigators have utilized Confidential Human
Sources to purchase heroin at the Target Location. In addition, on February 20, 2020, a
federal grand jury indicted the owner of the Target Location for a violation of 21 U.S.C. §
856(a)(2), maintaining a drug-involved premises, which is also known as the “Crack House
Statute.” As set forth below, I believe that probable cause exists that evidence, fruits, and
instrumentalities of violations of federal criminal laws may be found at the Target
Location.
- TRAINING AND EXPERTISE
2. Lama Special Agent of the Federal Bureau of Investigation, and have been so

employed since February 2007. I am currently assigned to the San Diego Field Division,

 

 
Oo CO “FO WU BP WW PP Be

BS BR BR BR NR BRD OND ORD ORDO re ei ia ea aa ea a
os DB OH BP YW HY SF CS CO we SI HR HH BB WwW PP fF BD

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.4 Page 3 of 39

North County Resident Agency. Prior to becoming a Special Agent, I was an Intelligence
Analyst ([A) assigned to the FBI Washington Field Office for over four years, from 2002
to 2007. During the course of being an IA, I was assigned analytical duties on
counterterrorism squads in Washington, DC.

3. I have received twenty-one (21) weeks of training at the FBI Academy in
Quantico, Virginia. During that training, I received instruction regarding a wide variety of
investigative techniques that are commonly used in support of a wide range of the FBI’s
investigative priorities. The training included instruction regarding the use of sources,
electronic surveillance techniques, law enforcement tactics, search and seizure laws and
techniques, surveillance, forensic techniques, interviewing, and a variety of other subjects.
I have acted as the lead investigator on a variety of cases and have participated in multiple
cases that have focused on gang related matters.

4. After the Academy, I was assigned to the FBI Washington Field Office and
worked on the Violent Crimes Task Force investigating primarily bank robbery and
carjacking cases. In November 2010, I transferred to the FBI San Diego Division to work
at the Imperial County Resident Agency. In November 2014, I transferred to the FBI San
Diego North County Resident Agency and shortly thereafter joined the North County
Regional Gang Task Force (“NCRGTF”) within the San Diego Division. During my time
at the NCRGTF, I have had personal contact with self-admitted or known gang members
and their associates and have discussed their lifestyles, method of operations regarding
violent and property crimes, and their drug trafficking and drug distributing activities. I
have participated in investigations involving criminal gang members including, but not
limited to, Hispanic criminal street gangs and have performed various investigative tasks
involving the following:

a Functioning as a surveillance agent and thereby observing and recording
movements of gang members trafficking in illegal drugs and weapons, and those suspected

of committing violent crimes and trafficking in illegal drugs and weapons;

 

 
Oo 2 SI DH A S& WY NHN Ee

MS BM HR BP BR BO RD RD ORDO OR Rm ei ei a
oOo 4 DS UO BH WY HY KF ST Oo Oo HS DH A BR WwW WY K& OC

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.5 Page 4 of 39

b. Tracing monies and assets gained by drug traffickers from the sale of illegal
drugs and weapons (laundering of monetary instruments);

c. Interviewing dozens of witnesses, cooperating individuals, and confidential
informants relative to gang activities including: violent acts, illegal trafficking of drugs and
the distribution of monies and assets derived from illegal trafficking of drugs;

d. Monitoring and reviewing thousands of recorded jail calls as well as recorded
telephone calls pursuant to Title IIT court orders in narcotics and gang-related cases as well
as handled Confidential Duman Sources with access to drug dealers, gang members and
individuals associated with the Mexican Mafia; and

e. Supervising, as a case agent and co-case agent, specific investigations
involving criminal gangs, trafficking of drugs, weapons and the laundering of monetary
instruments.

5. Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all the facts

and opinions set forth in this affidavit, I also submit the following:

a. Drug traffickers, drug dealers and their co-conspirators will use cellular
telephones because they are mobile and they have instant access to telephone
calls, text, web, and voice messages.

b. Drug traffickers, drug dealers and their co-conspirators will use cellular
telephones because they are able to actively monitor the progress of their
illegal cargo while the conveyance is in transit.

C. Drug traffickers, drug dealers and their co-conspirators and their accomplices
will use cellular telephones because they can easily arrange and/or determine
what time their illegal cargo will arrive at predetermined locations.

d. Drug traffickers, drug dealers and their co-conspirators will use cellular
telephones to direct drivers to synchronize an exact drop off and/or pick up
time of their illegal cargo.

e. Drug traffickers, drug dealers and their co-conspirators will use cellular
telephones to notify or warn their accomplices of law enforcement activity to

3

 

 

 
Oo oOo Ss DN A FB WH BB =

NO NM YY BR NY BR NY NR ORR Oe ee ee ee ee
oO Ss DH NH SF WY NY SK CO CO WD Hs DH NH BR WwW BB KF |

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.6 Page 5 of 39

include the presence and posture of marked and unmarked units, as well as
the operational status of checkpoints and border crossings.

 

f. Drug traffickers, drug dealers and their co-conspirators often use cellular
telephones to communicate with load drivers who transport their narcotics
and/or drug proceeds.

BASES FOR CONCLUSIONS AND SOURCES OF INFORMATION
6. As a result of my training and experience, and my conversations with other

Special Agents of the FBI, ATF, and HSI, Task Force Officers (TFOs) of the NCRGTF,
Detectives and Officers and numerous other local investigators familiar with violent crime,
narcotics trafficking, gang activity, and money laundering matters, I formed the basis of
opinions and conclusions set forth below, which I drew from the facts set forth herein.
Dates and times outlined below are approximate.

7. I make this affidavit, in part, based upon information from: (a) oral and written
reports about this investigation which I have reviewed; (b) physical surveillance conducted
by federal agents or local law enforcement agents, which observations have been reported
to me either directly or indirectly; (c) debriefs of Confidential Human Sources; (d) recorded
calls and controlled drug buys between Confidential Human Sources and targets of this
investigation; and (e) queries of public record and law enforcement databases.

8. Except as otherwise noted, information set forth in this affidavit has either
been observed or provided to me by task force officers from the NCRGTFE or other multi-
agency federal, state, and local drug/gang task force officers with whom I have spoken,
whom were involved in this investigation, or whose reports I have read and reviewed.
Likewise, information resulting from surveillance, except where otherwise indicated, does
not necessarily set forth my own observations but rather has been provided directly or
indirectly by other law enforcement officers who conducted such surveillance. In this
affidavit, I have also included, where appropriate, my interpretation of quoted and/or coded
language in parenthesis and/or brackets. Those interpretations are based upon my training
and experience, conversations I have had with other law enforcement officers familiar with

this investigation, as well as my personal participation in this investigation.
4

 

 
NN NM NB BD BD YD DD RD RO ea ei i a a a
oOo 4 BH MW FW HY FP GS OO we WD DR HH BH PP KF SG

0D ONY A nH PB wwe

 

 

Case 3:20-mj-00880-MSB Document 1 Filed 02/26/20 PagelD.7 Page 6 of 39

9. Because this affidavit is being submitted for the limited purpose of seeking
the search warrant specified below, I have not set forth each and every fact learned during
the course of this investigation. Rather, I have set forth only the facts that I believe are
necessary to establish the foundation for an order authorizing the requested warrant.

10. I respectfully submit that the facts contained in the numbered paragraphs
below demonstrate that there is probable cause to believe that fruits, instrumentalities, and
evidence of a violation of the following enumerated offenses: distribution of a controlled
substance, and conspiracy to do the same (21 U.S.C. §§ 841(a)(1) and 846); illegal use of
a communication facility (21 U.S.C. § 843(b)); maintaining a drug-involved premises (21
U.S.C. § 856(a)(2)); and money laundering (18 U.S.C. 8§ 1956-1957) (hereinafter
collectively referred to as the “Criminal Activity”) will be found at the Target Location,
which is fully described in Attachment A.

PROBABLE CAUSE

A. Investigative Background

11. The Target Location is a large approximately two-acre residential property,
owned by Sean T. SHEETER, that is located across the street and approximately 100 feet
from Joli Ann Leichtag Elementary School in Vista, California.

12. The Target Location consists of a single parcel! (APN 217-220-10-00), with
the physical address of 725 Poinsettia Avenue, Vista, California. According to property
records, the owner is Sean Terrence SHEETER. The parcel abuts Oleander Avenue to the
north and Poinsettia Avenue to the east. On the Target Location is a single-family home,
which is the main structure on the Target Location. The address associated with the single-
family home is 725 Poinsettia Avenue, Vista, California 92081. In addition to the single-

family home, there are several trailers, conex-type boxes, and sheds/shacks located on the

 

' 725 Poinsettia Avenue used to refer to two adjoined parcels of land with a common
address (APNs 217-220-10-00 and 217-220-04-00). According to property records, in
late 2019, Sean Sheeter appears to have sold APN 217-220-04-00 to a third party. That

portion of the property has been fenced off.
5

 

 

 
Oo CO “BH A BP W HY

MS NM NB B&B BR BRD DD BR OR ee ea ea a a ee
oS DO UO SF WY NY RF DB Ow HN NH HH BW YF So

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.8 Page 7 of 39

property. According to property tax records, the 725 Poinsettia Avenue address is the
mailing address for the Target Location.

13. Starting in the Fall of 2016, the NCRGTF? began investigating illegal narcotic
sales by various gang members and their associates operating in Vista, California and the
surrounding areas. Investigators identified Encinitas (“ENC”) Tortilla Flats gang member
Colin Kenneth JONES, aka “Frosty,” aka “Frost,” as an individual selling heroin and
methamphetamine in North San Diego County (“North County”). The investigation
indicated that JONES was obtaining heroin and methamphetamine from unknown
source(s) of supply, including a suspected source in Mexico. As the investigation
continued, I learned that JONES was frequently traveling to Mexico to obtain narcotics
from his source of supply. Thereafter, JONES would smuggle narcotics into the United
States personally and with the help of co-conspirators, which often included fellow North
County gang members. Once the narcotics were smuggled into the United States, JONES
would personally distribute the narcotics or would provide narcotics to his co-conspirators,
who in turn would distribute the narcotics to their.end customers.

14. During the course of my investigation into JONES and his fellow gang
members and associates, I learned that JONES and several other targets of this
investigation were living at and/or operating from the Target Location.

15. My investigation further revealed that the owner of the Target Location, Sean |
SHEETER, who also lives at the property, allows gang members, drug dealers, and users
stay at the property because in exchange they give him drugs. Over the years, the law
enforcement activity at the property has become pervasive. In fact, during the course of

my investigation, various individuals who lived, used, and/or distributed drugs from the

 

* Participating agencies include: the Federal Bureau of Investigation (“FBI”); San Diego
Sheriff's Department (“SDSD”); Carlsbad Police Department (“CPD”); Escondido Police
Department (“EPD”); Oceanside Police Department (““OPD”); Bureau of Alcohol,
Tobacco, Firearms, and Explosives (“ATF”); Homeland Security Investigations (“HSI”);
Drug Enforcement Administration (“DEA”); and the United States Marshals Service

(“USMS”).
6

 

 
Oo © ~j HB WA BD WwW LO &

NM NN NO BN NR WD RD ND ROO ae ea eee
oo ~] font Wn a ba bo — oS \O oo ~~] nN a tr WwW ho ec S

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelID.9 Page 8 of 39

Target Location, including JONES, were indicted and pled guilty to federal drug trafficking
charges. On February 20, 2020, a federal grand jury returned an indictment charging
SHEETER with maintaining a drug-involved premises, in violation of 21 U.S.C. §
856(a)(2), otherwise known as the “Crack House Statute.” Section 856(a)(2) makes it a
crime for an individual to manage or control any place, whether permanently or
temporarily, as an owner, lessee, agent, employee, occupant, or mortgagee, and knowingly
and intentionally rent, lease, profit from, or make available for use, with or without
‘compensation, the place for the purpose of unlawfully manufacturing, storing, distributing,
or using a controlled substance.

B. = The Wiretap Investigation

16. In May 2017, investigators obtained court authorization to intercept wire and
electronic communications of JONES. Wiretap intercepts on June 8, 2017 indicated that
JONES was in possession of an AR-style assault rifle (shown below) and, as a result, agents

and officers with the NCRGTFE arrested JONES at the Pala Casino, in Pala, California.

 

17. The following images of what I believe to be the same AR-style weapon and
what appears to be methamphetamine were also later recovered from JONES’ cellphone

pursuant to a federal search warrant.

 

 

 
aon HD DH BP WH YB eS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.10 Page 9 of 39

 

18. During the investigation, investigators confirmed that Jones was a significant
supplier of methamphetamine and heroin to multiple gang members and associates in North
County. JONES used his cellphone to discuss, coordinate, and negotiate drug transactions,
to communicate with various suspected sources of supply in the United States and in
Mexico, and to communicate with other gang members in his supply and distribution chain.

Intercepts further allowed investigators to identify high-value gang members working

jointly with JONES to further the heroin and methamphetamine trafficking conspiracy.

During at least May 2017 through his arrest on June 8, 2017, JONES often resided at and
: .

 

 

 
Oo Oo SD UN B&B WwW NH eB

MP NM WY NB BD BD BR ORD ORO ei a a
aon DO UN FSF WY YP KF SCS CO RW oH DH A BR WH hb S&B oO

 

 

Case 3:20-mj-00880-MSB Document1 Filed 02/26/20 PagelD.11 Page 10 of 39

operated from the Target Location. Specifically, JONES had a trailer parked at the Target
Location from which he would distribute heroin and methamphetamine as part of his
distribution scheme. In fact, as set forth below, agents intercepted the address to the Target
Location on the wiretap. Subsequent searches of JONES’ cellphone pursuant to a search
warrant revealed the same fact.

19. On May 19, 2017, agents intercepted a conversation between JONES and
fellow ENC gang member, David LOERA. JONES received two incoming texts from
LOERA. LOERA: “Do you have any white [methamphetamine] u can slide this way so I
can make some cash stay high n pay u [Did JONES have any methamphetamine he could
give to LOERA so LOERA could use some of it and sell some of it and give money back
to JONES] come on boy we gotta pick up the slack here I’m tired of watchen everyone
around me making money n taken over the spot this is our spot everyones taken advantage
of Tommy’s [Thomas BALL’s home] come by so I can talk to you [LOERA believed there
was an opportunity to sell narcotics and does not want other people to make money on drug
trafficking by selling narcotics out of the Target Location].”

20. On May 23, 2017, JONES sent a text message to contact “Patty” with the
address of the Target Location: “725 Poinsettia Ave, Vista, CA 92081.” Patty responded,
“Tm going over there in like 20 min k.” Over an hour later, JONES and “Patty” had the
following conversation: JONES: “K. Wya [Where ya at?].” PATTY: “Passing Civic.
Center. [Passing Civic Center Dr.].”Contemporaneously, JONES texted Lauren
VALENZUELA, his then-girlfriend, and had the following exchange: JONES: “Were the
fuck is the pipe. U stupid bitch, AwL [possibly, absent without leave]. Watch bitch ur
gonna really feel the dont give a fuck treatment.” VALENZUELA: “Are you serious you
have the fish pipe sorry I took my own pipe I’m going to be back really soon stop acting
like that.” JONES: “Nope fish pipe is broken so patty came for nothing an yea ull brb.” In
the exchange above, I believe JONES was directing LOPEZ to the Target Location to
distribute narcotics to her [LOPEZ]. The above exchange confirms that LOPEZ drove to

 

 

 
Co Oo SN DB UO BP WY Fe

NM NM BW BM BR BRD OND ORD ORD re i ia ea a ea
ao sD MH BP WY HY KF DST GO we ss HD tA B WwW BB S&S CO

 

 

Case 3:20-mj-00880-MSB Document1 Filed 02/26/20 PagelD.12 Page 11 of 39

the Target Location but was unable to consume the narcotics JONES had because he did
not have a working pipe.

21. On May 28, 2017, agents intercepted a call between JONES and “Patty.”
Patty called JONES, but VALENZUELA answered. Patty asked for “Frost.”
VALENZUELA told Patty that JONES was sleeping. Patty told VALENZUELA that she
needed to “buy some white [methamphetamine].” After a discussion about whether to
wake JONES up occurred, VALENZUELA gave directions to the trailer, which agents
knew was located at the Target Location. Patty told VALENZUELA that she needed $10
worth [of methamphetamine].

22. On June 2, 2017, agents intercepted a call between JONES and Matthew
TRUAX. During the call, TRUAX stated he was on his way home and asked if JONES
was bummed. TRUAX asked if they could “chill around” and “our usual [TRUAX wanted
to order his normal type of narcotic].”?> TRUAX said “like 20 minutes or so [$20 worth of
narcotics].” TRUAX said no one else was answering [no other drug suppliers were
answering his calls]. JONES then told TRUAX to come by JONES’ trailer, which at that
time was located at the Target Location. TRUAX stated that once he got home, he would
head over.

23. On June 6, 2017, VALENZUELA received a series of text messages from
contact “IERRAMY. ,” which were recovered from VALENZUELA’s cellphone pursuant
to a search warrant.1 JERRAMY: “Yo. I have a 22 magnum pistol that shoots the same
grain rounds as a 9mm and it’s super nice. It retails for $650-$700 brand new. If your
dude [Colin JONES] wants to do that and a kicker compVR with a ported box I’ll trade
him that. Including a shit ton of ammo. It’s not like the thing you showed me. The one I

have will definitely put someone down if needed.” VALENZUELA: “Can u send a pic.”

 

* Based on my knowledge of this investigation, I believe that drug was heroin.

4 VALENZUELA was arrested on state charges on or about June 8, 2017. She was
subsequently charged and pled guilty to conspiracy to distribute heroin and
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Her case is pending

custody and she is currently out of custody but no longer resides at the Target Location.
10

 

 
oO CO “SD A SF YW WH Ee

Mm NM NH BN BR RD RD ORD RO me Re ea ae ee
Oo sD A SF WY HY YF DS OO wo HN DH MH BB WB PP KF oS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.13 Page 12 of 39

JERRAMY: “Yeah I will. And it’s easy as fuck to hide. So that with a holster, a bunch of
ammo, and a 12” kicker with the ported box. It’s the one that was in my truck. Or just the
pistol and ammo but it wouldn’t be like a trade. It.would just be for him [JONES] to use
for however long and Pll hold on to the AR [JONES’ assault rifile]. Let me know. I can
come look at moving the trailer to if you want.” Later that afternoon, VALENZUELA
called JERRAMY. JERRAMY responded by text message: “Yo I’m at the doctor. Call
you back after. Like 15 minutes.” VALENZUELA: “725 Poinsettia Ave, Vista, CA
92081” [Target Location]. JERRAMY: “Ok. Do you guys have any W
[methamphetamine]. ??? I really need to smoke a bowl. Please tell me you do have some
2” VALENZUELA: “Yea we do.” JERRAMY: “Ok. I’m on my way. I really need to
smoke a bowl so I was ganna get some before coming but if you'll smoke me out for helping
you that would be chill. I'll be there soon.”

C. Drug Importation Linked to the Target Location

24. On September 20, 2017, Christopher TIBURSKI, the former roommate of
JONES and a known associate, entered the United States from Mexico at the Otay Mesa,
California Port of Entry. TIBURSKI was referred to secondary inspection, where a
Customs and Border Protection Officer and assigned canine screened TIBURSKI. The
canine alerted to TIBURSKI’s groin area. TIBURSKI was detained. TIBURSKI was
advised of his Miranda rights. TIBURSKI waived his rights and elected to give a statement
without a lawyer present. TIBURSKI initially denied but later admitted he had narcotics
secreted in his rectum. TIBURSKI consented to search of his person. After a search of his
person, agents discovered a package weighing 31 grams that field-tested positive for the
characteristics of heroin. TIBURSKI admitted to knowledge of the narcotics on his person.
TIBURSKI stated that he would get money from others to travel to Mexico to purchase
narcotics from an unknown source of supply. TIBURSKI stated that at most (in past runs)
he had obtained two ounces of heroin (approximately 50 grams) at a time. -TIBURSKI
stated that he usually delivered the drugs to one of two locations, one of which was BALL’s

house (Target Location). The narcotics were seized and TIBURSKI was released.
11

 

 
Oo CO SD A BRB WW w

NS BS BR BD BR BRD BRD ORD OO ei ea ea a
oo sa BD Om FF YH YP KH OF OD MF HI KH A BR WH YB KF 6

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.14 Page 13 of 39

25. On October 18, 2017, LOERA entered the United States from Mexico at the
San Ysidro, California Port of Entry. LOERA was referred to secondary inspection where
agents advised LOERA of his Miranda rights. LOERA waived his rights and elected to
give a statement without a lawyer present. LOERA stated in substance that he worked with
BALL to import narcotics into the United States. LOERA stated his role was to drive
BALL to the United States-Mexico border, wherein BALL would cross into Mexico and
would retrieve narcotics that he (BALL) would smuggle back into the United States. Once
back into the United States, LOERA stated that he (LOERA) would drive BALL back to
his residence (Target Location). In exchange, LOERA stated he would receive a gram or
two of heroin for assisting. LOERA stated that BALL imports both methamphetamine and
heroin. LOERA then consented to the search of his person, wherein agents located and
seized a package weighing 27.6 grams that field-tested positive for the characteristics of
heroin. The narcotics were seized and LOERA was released.

D. Former and Current Residents of the Target Location

26. Thomas BALL, a self-admitted Nazi Low Riders (NLR) gang member
dropout, and Raymond MALDONADO, a Vista Home Boys (VHB) gang member, were
additional two of the individuals selling heroin in conjunction, and separately, from JONES
out of the Target Location. As outlined below, investigators determined that BALL and
Maldonado conducted narcotics transactions at the Target Location. BALL’s criminal
history includes felony convictions for possession of a narcotic controlled substance (1990,
2004, 2007, 2008), burglary (1991), robbery (1992), and possession of a controlled
substance in prison (1993). In August 2018, a federal grand jury returned an indictment
charging BALL with conspiracy to distribute methamphetamine and heroin, in violation of
21 U.S.C. §§ 841(a)(1) and 846. BALL’s federal case is still pending. He is currently out
on bail and resides at the Target Location. The surety for the BALL’s bond is Sean
SHEETER.

27. MALDONADO’s criminal history includes felony convictions for willful

discharge of a firearm in a negligent manner (1990), assault with a deadly weapon/not a
12

 

 
Co OH SD Ww KR WwW WH =

NM NHN BB HB BY BY YR RD Ruy ee i ea a ee
Oo “sD wm FP WwW KH KH CF OS we HS HR A BR B&B NY BF

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.15 Page 14 of 39

firearm (1992), possession of a controlled substance (1996), felon in possession of a:
firearm (2000), possession of a controlled substance for sale (2002), and
manufacture/possess a dangerous weapon (2009). In February 2018, MALDONADO was
charged with conspiracy to distribute heroin and methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and 846. In January 2019, MALDONADO waived indictment and
was charged by superseding information with conspiracy to distribute heroin, in violation
of 21 U.S.C. §§ 841(a)(1) and 846. MALDONADO pled guilty to the superseding
information and was subsequently sentenced in that case.

13, This investigation has included the use of Confidential Human Sources
(“CHSs”). As outlined below, CHS-1 and CHS-2 conducted controlled purchases of heroin
from MALDONADO on December 12, 2017 and BALL on December 20, 2017. Both of
these transactions, more fully described below, occurred on the property of the Target
Location.

E. Drug Distribution and Usage at the Target Location

a. Controlled Purchases of Narcotics at the Target Location |

28, On December 12, 2017, CHS-1° and CHS-2° conducted a controlled purchase

of soproximtely 3.7 grams of heroin from MALDONADO at the Target Location. CHS-

 

> CHS-1’s criminal history includes the following convictions: 1993 misdemeanor
conviction for PC 12020(a) (possess/manufacture/sell dangerous weapon); 1994 felony
conviction for PC 192(a) (voluntary manslaughter); 1995 felony conviction for PC 664-
187(a) (attempted murder); 2006 felony conviction for VC 10851(a) (auto theft); and 2017
misdemeanor conviction for H&S 11350(a) (possession of a narcotic controlled substance).
CHS-1 was a target of this investigation. In September and October 2017, CHS-1 was
interviewed as part of the investigation and decided to cooperate with law enforcement in
hopes of favorable consideration by the prosecutor’s office as well as monetary
compensation. In 2018, CHS-1 was charged with conspiracy to distribute heroin, in
violation of 21 U.S.C. §§ 841(a)(1) and 846, pled guilty and has since been sentenced.

6 CHS-2’s criminal history includes the following convictions: 2005 misdemeanor
conviction for PC 602(k) (trespass with intent to injure property). In September and
October 2017, CHS-2 was interviewed as part of this investigation and decided to
cooperate with law enforcement in hopes of favorable consideration by the prosecutor’s

office for CHS-1 as well as monetary compensation.
13

 

 
Oo OO sD ON BR Ww Pe

~~ NM NO MR BR RB BR RD Nw Oe a ee ee ee
Oo nN DB VV FF WY YN KF DBD DO CO ~S H mH BR WHY BY GS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.16 Page 15 of 39

1 coordinated the narcotics transaction with recorded calls and text messages with phone
number 760-481-2429, which was used by MALDONADO. Prior to the narcotics
transaction, CHS-1 and CHS-2 arrived at the dirt lot within the Target Location. At that
time, MALDONADO was not yet at the Target Location. As a result, CHS-1 offered to
drive to MALDONADO’s location to complete the transaction. But MALDONADO
indicated he did not currently have the narcotics with him, and they would have to meet at
the Target Location [implying the narcotics were stored at the Target Location]. The
controlled purchase was recorded, transmitted and loosely surveilled. Agents and officers
were able to monitor the narcotics transaction in real-time. The narcotics transaction
occurred in the dirt lot within the Target Location. CHS-1 and CHS-2 provided
MALDONADO $150.00 in exchange for approximately 3.7 grams of heroin. During the
transaction, MALDONADO referred to selling his other drugs to other customers prior to
the deal with CHS-1 and CHS-2. MALDONADO said he was trying to, “move up the
corporate ladder [build his drug business].”

29, After the transaction, agents met with CHS-1 and CHS-2 and retrieved the
narcotics, which matched the appearance and likeness of heroin.

30. On December 20, 2017, CHS-1 and CHS-2 conducted a second controlled
purchase at the Target Location, this time of approximately 3.3 grams of heroin from
BALL. CHS-1 coordinated the narcotics transaction with recorded calls with BALL. Prior
to the narcotics transaction, CHS-1 and. CHS-2 arrived at the dirt lot within the Target
Location. CHS-1 and CHS-2 then went inside the garage area that had an attached room
within the Target Location. The controlled purchase was recorded, transmitted and loosely
surveilled. Agents and officers were able to monitor the narcotics transaction in real-time.
The transaction was captured on video. CHS-1 and CHS-2 provided BALL $150 in
exchange for approximately 3.3 grams of heroin.

31. After the transaction, agents met with CHS-1 and CHS-2 and retrieved the

narcotics, which matched the appearance and likeness of heroin.

14

 

 

 
Oo Oo SD A BR WwW NN

MN NY NY YY NN NY Be ee eB ee ea ea me
So YA A BF WKH KF SH warn DUA BwWHHE SG

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.17 Page 16 of 39

32. On January 24, 2018, San Diego Sheriff’s Department Deputies arrived at the
Target Location upon finding a stolen Honda Accord on the premises. During the course
of their investigation, Deputies found methamphetamine on the bathroom floor in the room
attached to the carport of the Target Location and arrested BALL for possession of the
stolen vehicle. MALDONADO, among other individuals, was identified as being at the
Target Location during the incident.

b. On February 28, 2018, the FBI SWAT Team Searches the Target
Location; Agents Later Interview SHEETER -

33. On February 19 and 20, 2018, an FBI surveillance team, including an aerial
component, conducted surveillance at the Target Location. During the course of the two-
day surveillance, investigators observed multiple vehicles and a bicycle entering and
exiting the Target Location. Individuals from those vehicles were often seen entering the
main structure as well as the carport area, RVs, sheds/shacks, and conex-type boxes located
at the Target Location. Individuals were also seen loitering around the detached carport
and around the vehicles in the front yard. Many of these movements were consistent with
possible drug activity. Individuals who came to the Target Location or were present there
also appeared to move freely to and from the various structures at the Target Location.

34, On February 28, 2018, agents in this investigation executed a federal search
warrant authorized by the Honorable Jan M. Adler, United States Magistrate Judge
authorizing the search of the Target Location. On February 28, 2018, utilizing the FBI
SWAT team with assistance from various state and local law enforcement officials, agents
searched the Target Location. During that search, agents located evidence of open drug

use within the residence on the Target Location.

15

 

 

 
oO SN DH TA BP W Ne

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.18 Page 17 of 39

 

35. Based on my training and experience, the above photographs show drug
paraphernalia and indicate drug use at the Target Location. For example, the top left photo
shows measuring spoons next to needles that appear to have a brown residue consistent
with heroin usage. The top row middle photo appears to show two glass pipes, which are
consistent with the smoking of methamphetamine. The top row far right photo appears to
show a spoon with brown residue, which again is consistent with heroin usage. ‘The bottom
row once again shows what appears to be a glass pipe circled in red, which is consistent
with methamphetamine use. Finally, the last photo of a cellphone shows two needles next
to it, which is consistent with the intravenous injection of heroin. Much of these items
were out in the open in the property, which buttresses my belief that drug use and
distribution was open and notorious at the Target Location.

36. During the February 2018 search, agents also located several firearms on the
property inside a locked conex box (shipping container). This included an American

16

 

 

 
oO Oo SD UN B&B WY Be

NM Me VY NHN ND BR NR DD RD RH i a ae ea a a
oa SD MW FW MY FP DS Owe HONK On BR Oh OD Oe Oo

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.19 Page 18 of 39

Tactical Import AR-15 5.56 semi-automatic rifle, a Remington .22 rifle, a .243 Winchester
lever action model 88, rounds of .22 ammunition, The firearms are consistent with reports
from cooperating defendants that various people hid guns on the property.

37. OnFebruary 28, 2018, agents conducted a consensual interview of SHEETER
at his home, the Target Location. SHEETER was not in custody. SHEETER identified
himself as the owner of the Target Location. SHEETER indicated he had inherited the
Target Location. SHEETER indicated that the property (at that time) consisted of two two-
acre parcels, one of which was vacant and was for sale and an adjacent parcel with the
residence. SHEETER indicated that he received mail at the residence and resided at the
address full-time. SHEETER stated he was self-employed and was actively solving the
“top two physiological questions that the world faces” (no further explanation given).
SHEETER explained that he also has several tenants who reside permanently at the
address. SHEETER identified one of the regular tenants as “Tom Ball” (Thomas BALL).
SHEETER identified his bedroom as the room located adjacent to the kitchen and small

| office. SHEETER indicated that BALL and another tenant were paying rent for two

separate spaces adjacent to the garage area of the residence.

38, SHEETER was asked to identify any other people who frequented the Target
Location. SHEETER identified “Ray,” and stated he had not seen Ray in a couple of days.
I believe Ray is a reference to MALDONADO, discussed earlier. SHEETER mentioned a
few others and explained that lots of other people regularly frequent the property to help
him clean out trash and vehicles, hang out with the tenants and “party.” SHEETER
identified some of these people as “Porky-David” (David LOERA), “Chris” (Christopher
TIBURSK]), “Red” (Juan GONZALES), “Megan” (Megan BROWN), and others.
LOERA, TIBURSKI, GONZALES, and BROWN were all indicted as part of this
investigation on federal drug trafficking charges. All four have since pled guilty to drug
trafficking charges. Case Nos. 18CR0872-JLS (LOERA, TIBURSKI, BROWN);
18CR3650-JLS (GONZALES).

17

 

 
Oo OO SI DR Ow BP WwW BH

NN YN NNN NY HY Be Bw eB ee em ew Ye De
SCY AH BY SOS F&F 5S 6 wm QO AAR OD BS

 

 

Case 3:20-mj-0O0880-MSB Document1 Filed 02/26/20 PagelD.20 Page 19 of 39

39. SHEETER was asked about drug use. He responded that he smokes marijuana
almost every night utilizing a pipe for the purpose of helping him sleep. Additionally, he
indicated he is an occasional user of meth, heroin, and occasionally cocaine, which he
prefers. SHEETER indicated that he last used meth two weeks prior. SHEETER further
indicated that he is provided the controlled substances by people that come by and hang
out at his residence for no charge. SHEETER was asked if there was drug paraphernalia
and/or weapons and ammunition on the property. SHEETER indicated that he had
marijuana and drug paraphernalia located in his bedroom. SHEETER denied any
knowledge of narcotics sales on the property.

F. January 2019 Arrest and Interview of SHEETER at the Target Location

40. Based on my review of San Diego Sheriff's Department reports, on January
9, 2019, a San Diego Sheriff's Deputy made contact with the driver of a Honda sedan in
the driveway of the Target Location. Records checks revealed the license plates were
reported stolen. The deputy pulled the vehicle over and learned that the driver was Sean
SHEETER. After conducting further records checks on the vehicle and the license plates,
the deputy learned that plates were registered to SHEETER but had been placed on the
Honda, which had been reported stolen. In other words, the plates and the vehicle did not
match. During the interaction, and based on deputies’ prior interactions with the Target
Location, they proceeded to conduct a security sweep of the driveway. While a deputy
processed the vehicle, another deputy learned that SHEETER lives with numerous
individuals, including Thomas BALL, whom deputies confirmed had a valid Fourth

Amendment waiver. A deputy notified SHEETER that deputies wanted to contact the

individuals inside his residence and SHEETER verbally consented to a search of his home.

41. SHEETER was arrested for being in possession of stolen property, in violation
of California Penal Code § 496{a). After being verbally advised of his Miranda rights,
SHEETER stated he understood his rights and proceeded to answer the deputy’s questions
about the stolen vehicle. Meanwhile, other deputies searched the Target Location. In the

bedroom near the bathroom, which I believe belongs to SHEETER, deputies located a
18

 

 
Nw NM NY Be BY HB BD NR ORO ee Re eRe ea a a a lL
ao aD A FP YW NY KF ST CO MW Hs KH WH HR WwW BM == ©

Cr TN DR UW B Ww bw

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.21 Page 20 of 39

circular piece of glass and a line consisting of a crushed, white crystalline substance.

Deputies also observed razor blades and straws inside the drawer as shown below.

 

42. Inside the drawer, deputies also found a checkbook with SHEETER’s name
and the address of the Target Location, which indicated his dominion and control of the
items inside the bedroom. SHEETER was transported to the station for processing. At the
station, a deputy also tested the white crystalline substance, which field-tested positive for
the characteristics of methamphetamine. As a result, SHEETER was also charged with a
violation of California Health & Safety Code § 11377(a), possession of a controlled
substance.

43. SHEETER was taken to an interview room, which was video and audio
recorded. SHEETER remembered his Miranda rights and did not need the deputy to repeat
them. SHEETER indicated he lived at the Target Location with Tom (Thomas BALL) and
another individual, SHEETER indicated he had recently sold one of the parcels and was
trying to clear his items from that portion of the property. SHEETER identified the
bedroom near the bathroom as his personal bedroom and stated no one else lives in the
room besides him. He also stated all contents inside the bedroom belonged to him. When
asked about the methamphetamine located in the dresser of that bedroom, SHEETER

admitted it belonged to him. SHEETER stated he only had one “line” left and stated he
. 19

 

 

 
Oo O “sD UO BB WwW He

Re NHN BR NM WB ND BRD RD RO me ei ia ea iL

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.22 Page 21 of 39

usually acquired his methamphetamine from people he allowed to stay in the house.
SHEETER stated he’s used methamphetamine for about eight years, but would prefer
cocaine.

G. November 2019 Interview of SHEETER at the Target Location

44, On November 15, 2019, San Diego Sheriff’s deputies were called out to the
Target Location. My co-case agent on this investigation, San Diego Sheriff's Department
Detective Carlos Canela, and others responded to a call for the residence. Detective Canela
made contact with SHEETER, advised him that he was not under arrest and free to leave
at any time. SHEETER agreed to be interviewed. SHEETER provided several names of
people who live at the property. SHEETER claimed not to know the other people whom
deputies contacted on the property. SHEETER admitted that he drinks and uses marijuana.
He also stated he does cocaine but that he “can’t do meth anymore.” He also explained
that he smokes heroin every once in a while. SHEETER stated he thinks some of the people
on his property use drugs and admitted that he would do drugs if someone came over and
offered it to him. SHEETER claimed no one sells drugs from the property. SHEETER
admitted that he had seen people using drugs on his property, but claimed when he does he
tells them “to get the fuck out...but it’s hard to get people lost.” SHEETER explained he
has “problems” at his residence and was planning to fix up the property. SHEETER stated
“Just because I have junkies that live with me don’t mean that anything is being sold here.”
SHEETER defined junkie as “somebody that is strung out on junk...heroin.”

H. Additional Cooperator Accounts

45. In 2017, CHS-3’ identified the owner of the Target Location as Sean
SHEETER, which matches property records. CHS-3 advised SHEETER allows drug

dealers to reside on the Target Location for the benefit of obtaining free narcotics.

 

’ CHS-3’s criminal history includes the following convictions: 2013 misdemeanor
conviction for H&S 11550(a) (under the influence of a controlled substance; 2013 felony
conviction for PC 530.5(a) (identity theft), felony conviction for PC459 (burglary), and
felony conviction reduced to a misdemeanor for H&S 11350(a) (possession of a narcotic

controlled substance); 2014 felony conviction for PC 459 (burglary); and 2017
20

 

 

 
Co fF SND DH NH BP WwW PB Be

oo SN DH OH BW NY KF DBD ODO Oe TH nm BP WHY +

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.23 Page 22 of 39

46. In June 2018, I interviewed CHS-4°, who provided additional information
regarding the Target Location. In summary, CHS-4 explained the following. There are
multiple people living at the Target Location. It is called the “dope factory” or the “heroin
factory” as everyone knows it. That label is because one can go to the Target Location any
time of day and score [narcotics]. About the drug activity at the Target Location, CHS-4
indicated that everyone who goes to the Target Location knows about it and explained that
the only reason why someone goes to the Target Location is to “score,” or get narcotics.
CHS-4 described that drug transactions occur at the Target Location nonstop. CHS-4 also
described that CHS-4 had previously lived at the Target Location and personally observed
drug transactions taking place and personally purchased drugs there from other individuals
whom I know lived at the Target Location during periods of my investigation. CHS-4
identified the owner of the Target Location as “Sean.” During my investigation, CHS-4
also positively identified a photograph of SHEETER as “Sean.” CHS-4 also described
that CHS-4 has personally used drugs in the presence of and with SHEETER. CHS-4
described an instance where CHS-4 was using heroin, hand a needle in CHS-4’s arm, took
a hit from a methamphetamine pipe, and passed the pipe to “Sean” [SHEETER]. CHS-4
also explained that “Sean” would let allow people to stay at the Target Location in

exchange for kickbacks on drugs.

 

misdemeanor conviction for H&S 11377(a) (possession of a controlled substance). In
September 2017, investigators interviewed CHS-3 after becoming aware that CHS-3 was
interested in cooperating. CHS-3 decided to cooperate with law enforcement as a means
to not associate with drug and gang members in the future as well as possible monetary
compensation.

® CHS-4 has extensive criminal history, to include: 1998 — Permit Another to Shoot from
Vehicle (F); 1999 — Robbery (F); 1999 - DUI (M); 1999 — Robbery (F); 2002 — ADW:
knife (F). In addition, CHS-4 was arrested in 2018 and later pled guilty to conspiracy to
distribute methamphetamine and heroin and is cooperating in the hopes of reducing
sentencing exposure. Throughout this investigation, CHS-4 has repeatedly provided

information that has been independently corroborated and found to be truthful.
21

 

 

 
Oo co ~} DB co BP WH PO

BMS NM WB BM RD RD RD RD RO me ia a a a lL
Aa sa BD UW F&F WwW HP KH FT OC eH DDO A Bw bw fH oS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.24 Page 23 of 39

47, In August 2018, I interviewed CHS-5’, who provided additional information
regarding the Target Location. In summary, CHS-5 explained the following. CHS-5 has
lived at the Target Location. CHS-5 confirmed that JONES and other targets of this
investigation also lived and operated from the Target Location. CHS-5 identified the
owner of the Target Location as “Sean,” whom CHS-5 identified as a methamphetamine
user. Sean [SHEETER] is aware that individuals such as CHS-5 were on the property using
and selling drugs. One of the ways that SHEETER was aware is that SHEETER has walked
in on CHS-5 while CHS-5 had a needle in CHS-5’s arm and had a conversation right in
front of CHS-5. CHS-5 has also observed when SHEETER has come into a room occupied
by CHS-5 and others where drug paraphernalia was out in the open and visible. CHS-5
was aware of past instances where methamphetamine was given to SHEETER by others,
such as Thomas BALL, for safe storage inside the main house. CHS-5 also stated that
CHS-5 had seen pound quantities of methamphetamine at the Target Location in
approximately December 2017. CHS-5 explained that one of the things people, including
CHS-5 would do, was provide the owner [SHEETER] drugs so that SHEETER would
allow CHS-S and others to stay at the Target Location.

I. Police Contacts at the Target Location

48. Law enforcement activity at the Target Location between January 2017 and
the present has been pervasive. Between January 1, 2017 and February 25, 2020, there
have been 53 separate calls for service or other calls to the San Diego Sheriff's Department

pertaining to the Target Location. These calls have included reports of stolen vehicles,

 

” CHS-S5 has extensive criminal history, to include: 1999 — Disturbing the peace (M); 2000
- Resisting arrest (M); 2000 — Possession of C/S (F); 2002 — Battery on spouse (M); 2004
— Under influence of C/S (M); 2004 — Grand theft auto (F); 2009 - Battery on Spouse (M);
2010 — DUI (M); 2011 — Use/Under influence of C/S (M); 2011 — Possession of narcotic
C/S (F); 2012 — Battery (M); 2014 — Identity theft (M); 2014 — Burglary (F); 2016 —
unlawful possession of teargas (M). In addition, CHS-5 was arrested in 2018 and later pled
guilty to conspiracy to distribute methamphetamine and heroin and is cooperating in the
hopes of reducing sentencing exposure. CHS-5 has repeatedly provided information that

has been independently corroborated and found to be truthful.
22

 

 
Oo CO ~AJ OD th BRB WD FL ke

NM NM NH NB HB PB DN RR me ee a ee ea a
eS aS HW BP WY NY KF DB OO wo DW DA wm BR wD hw KH OS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.25 Page 24 of 39

suspicious persons, reported thefts, recovered stolen vehicles, myriad disturbance calls,

burglary, grand theft, violations of restraining orders, trespass, armed suspicious persons,

vandalism, and a report of a threat with a weapon.

49,

During the same time period, there have been approximately 22 arrests and 7

citations issued at the Target Location. The majority of arrests have related to possession

of controlled substances or stolen vehicles, but also include arrests for offenses such as

possession of a firearm with a prior violent offense conviction, prohibited person in

possession of ammunition, etc., possession of a firearm with altered identification,

possession of a controlled substance while armed with a loaded firearm, grand theft auto,

and felon in possession of a firearm. The majority of citations were related to warrants.

50.

a. Examples of Contacts and Arrests: January 2017 — April 2019

A non-exhaustive list of examples of the law enforcement contacts and arrests

at the Target Location are found below:

April 6, 2019 - (SDSD #19117221) - An individual was arrested for being a felon
in possession of firearm, possession of stolen firearm, and possession of
methamphetamine.

April 6, 2019 - (SDSD#19117220) - BALL and three others were arrested for
outstanding warrants.

January 8, 2019 - (SDSD#19101177) SHEETER was arrested for possession of
stolen vehicle, possession of stolen property and possession of
methamphetamine. Another individuals was arrested for two warrants.

December 12, 2018 - (SDSD#18163901) The Sheriff's Department recovered a
stolen vehicle at 725 Poinsettia Avenue that was stolen from Escondido. No
arrest was made.

November 1, 2018 - (SDSD#18156816) A report of elder abuse was made by
Palomar Hospital. The alleged male victim was involved in a physical
altercation with a male name “Baltazar” at 725 Poinsettia Avenue. The victim
suffered a broken hip.

April 16, 2018 - (SDSD#18119924)— A known gang member/narcotics user was
reported missing after his mother dropped him off at 725 Poinsettia Avenue.

23

 

 
Oo CO sD UA BB WwW FB

Me NY BY NY YY YY NY BD BD Re me ee ee oe OL

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.26 Page 25 of 39

e April 13, 2018 - (SDSD#18119446) — An individual was arrested for possessing
a controlled substance.

e April 13, 2018 - (SDSD#18119436) — A female was arrested for possession of
stolen vehicle.

© March 8, 2018 - (SDSD#18112643) —- BALL was arrested for a felony warrant.

° January 24, 2018 - (SDSD#18104383) — BALL was arrested for possession of
stolen vehicle.

e April 1, 2017 - (SDSD#17116929) —- SHEETER reported the theft of his wallet.

e January 13, 2017 - (SDSD#17102330) — BALL’s son was arrested for
outstanding warrants.

b. Contacts and Arrests: December 2019 to Present

51. Law enforcement contacts and arrests, including for drug trafficking offenses,
that are tied to the Target Location have continued until very recently.

52. On December 4, 2019, San Diego Sheriff’s Deputies received a call of a stolen
work vehicle at a location in Vista, California. While driving to the location, the victim
located his stolen truck in the mud in the driveway at the Target Location and saw two
individuals attempting to get the truck free from the mud. As deputies arrived on scene,
they saw another vehicle, a black Honda Civic attempting to exit the driveway. Deputies
contacted and detained the driver. As they ran checks, numerous subjects began running
away from the residence on the Target Location. The driver admitted to having drug
paraphernalia and marijuana inside his vehicle. Deputies conducted a search of the vehicle
and located a large clear bag containing a white crystalline substance hidden behind the
stereo compartment of the vehicle. During the search of the vehicle, deputies located
412.73 grams (1.13 pounds) of methamphetamine, 57.80 grams of marijuana, 69.6 grams
of heroin, .40 grams of cocaine, a scale, 10 zip-lock baggies. The driver of the Honda Civic
was arrested for two counts of possession of a controlled substance for sale (Cal. Health &

Safety Code §§ 11378, 11351) and transportation of a controlled substance (Cal. Health &

Safety Code § 11379(a)) and other charges. In addition, a second male at the Target

24

 

 

 
oOo Oo 4S DN UT BP WS BF

ao sa DN mH FE WwW NHN SH DCD GO OO HS DH A BR BD YD Be Oo

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.27 Page 26 of 39

Location was arrested for carrying a concealed dirk or dagger, in violation of California
Penal Code § 21310.

53. On February 18, 2020 (SDSD #20108748), an individual was arrested for
motorcycle theft and being in possession of a stolen vehicle. A second individual was
arrested for possession of a usable quantity of methamphetamine. Both arrests occurred at
the Target Location. At the time of the arrests, SHEETER was present.

54. As set forth above, I believe the owner of the Target Location, SHEETER, is
a drug user who allows drug dealers, gang members and violent felons to reside on the
property of the Target Location for the benefit of obtaining free narcotics. Evidence further
confirms that numerous people move freely between the various structures at the Target
Location. I therefore believe that various dwellings are occupied in common, or are under
common control, and that the entire property is suspect.

BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT

55. Based upon my training and experience, consultation with other law
enforcement officers experienced in drug investigations, and all the facts and opinions set
forth in this affidavit, I believe that probable cause exists that the Target Location is being
used to further the distribution of controlled substances and will likely contain evidence of
such crimes.

56. In addition, I know that:

a. Individuals involved in narcotics trafficking often maintain the
following items in their residences and vehicles: controlled substances and paraphernalia
for packaging, weighing, cutting, testing, distributing and manufacturing controlled
substances. They will commonly have this contraband on hand, secreted at their premises
or on their person or in their vehicle, in order to maintain the confidence of their customers
as well as to satisfy their own habits. The selling of such contraband is an ongoing type of
business, because it takes time to develop clientele, the nature of drug abuse requires a
steady supply, and the business tends to be too lucrative to abandon. They also have “fruits”

of their illegal sales on hand, including United States currency and other valuables.
25

 

 
Oo fo ~s DH wT HB WH Fe

Nm NM BM MB BH RB RB RD BRD ee ee i a a
ao ND HH F&F WH NY YF ST CO MO Hs DH wr BW BKB FS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.28 Page 27 of 39

b, Individuals involved in narcotics trafficking often maintain records of
their narcotics transactions and other records of evidentiary value for months or years at a
time. It is common, for example, for narcotics traffickers to keep pay/owe sheets or other
papers of narcotics sold and monies owed. Such pay/owe sheets or papers are used as a
basis for accounting and for settling existing debts. Such records are often maintained for
a substantial period of time even after the debts are collected. I have found in my training
and experience that such records are invaluable to narcotics traffickers and that such
records are rarely discarded. Finally, tt has also been my experience that such records and
pay/owe sheets also frequently include the names, identities and telephone numbers of
suppliers, customers and coconspirators.

c. Individuals involved in narcotics trafficking must often rely on others
to obtain their drugs and to help them market the narcotics. Frequently, traffickers maintain
evidence of the identities of these co-conspirators at their residence and their vehicles.

d. Individuals involved in narcotics trafficking often utilize stash houses
to store illegal narcotics; weigh, cut and package the illegal narcotics; store narcotics
proceeds, and/or store information relating to their drug trafficking business.

e. Individuals involved in narcotics trafficking commonly earn income in
the form of cash and try to legitimize these profits. In order to do this, traffickers frequently
attempt to secrete, transfer and conceal the money by means, including, but not limited to:
placing assets in names other than their own to avoid detection while maintaining control;
laundering the money through what appears to be legitimate business or businesses; hiding
money in their homes, safes and safety deposit boxes; or using the money to buy assets
which are difficult to trace. Records of these and other types of transactions are often found
at the residences of individuals involved in narcotics and firearms trafficking.

£. Individuals involved in narcotics trafficking often keep and maintain
large amounts of United States currency at their residences and in their vehicles. Such funds
are often used for every-day expenditures and to maintain and finance their ongoing

narcotics business.
26

 

 
Oo Oo SH wr BR WwW BP &

BB NM BM BR BR BRO ORD RD RO a ea ee gs
ao sn DH OH BP WY YN KF DT OO fe HS NH A BB W PB |} C2

 

 

Case 3:20-mj-00880-MSB Document1 Filed 02/26/20 PagelD.29 Page 28 of 39

g. Additionally, individuals involved in narcotics trafficking often amass
and maintain assets at their residence which were generated by their trafficking activities,
or purchased with the cash earned from such trafficking.

h. Individuals involved in narcotics trafficking often maintain weapons,
firearms and ammunition on their person or in their residence and/or vehicles. Such
weapons and firearms are used, and can be used, as an instrumentality of the crime of
possession and distribution of drugs and firearms. Furthermore, I am aware of instances in
which traffickers have maintained such items in their residences and vehicles in order to
protect themselves and guard their drugs, firearms and profits, as well as for enforcement
purposes during their narcotics and firearms dealings.

i. Residences and premises used by individuals involved in narcotics
trafficking usually contain articles of personal property evidencing the identity of person(s)
occupying, possessing, residing in, owning, frequenting or controlling the residence and
premises.

je Individuals involved in drug trafficking often maintain cellular
telephones at their residence, residence of associates, places of business, in their vehicle,
and/or on their person for the purpose of arranging transactions. Persons attempting to
arrange for the sale, purchase, transportation and manufacture of controlled substances
frequently will contact their illegal business customers, purveyors, and associates to
negotiate business deals. Further, it has been my experience that those involved in drug
trafficking maintain contact information for other co-conspirators in their cellular
telephones. In particular, there is probable cause to believe that the following may be found
stored in the cellular telephones at the Target Location: Electronic records,
communications, and data including, but not limited to emails, text messages, photographs,
audio files, videos, and location data, on digital devices:

(1) tending to identify efforts to possess or distribute controlled

substances or the manufacture or sale of firearms;

27

 

 
oO fe aT DH WH F&F WB LP &

NM MB BY NB NY Bw NR Rm eR ee ea ea ee
HS yA DBD MM FW NY FS GS OO wo HI DH mH BB WH PK |

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.30 Page 29 of 39

(2) tending to identify accounts, facilities, storage devices, and/or
services—such as email addresses, IP addresses, and phone numbers-used to facilitate
efforts to possess or distribute controlled substances or the manufacture or sale of firearms;

(3) tending to identify co-conspirators, criminal associates, or others
involved in possessing or distributing controlled substances or manufacturing or selling
firearms;

(4) tending to identify travel to or presence at locations involved in
the possession or distribution of controlled substances or the manufacturing or sale of
firearms, such as stash houses, load houses, or delivery points;

(5) tending to identify the user of, or persons with control over or
access to, the digital devices; and/or

(6) tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data involved in the
activities described above.

57. It is also my opinion and belief that the above-described documents are
currently possessed by narcotics dealers and manufacturers much the same way a
legitimate business will maintain records and tools of its trade whether or not the business
has a particular item in inventory on a given date. These documents are kept by narcotics
dealers whether or not the dealer is in possession of any drugs or chemicals at any given
moment. |

PROCEDURES FOR ELECTRONICALLY STORED INFORMATION

AS TO ANY CELLULAR TELEPHONE

58. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and

can be mini-computers allowing for electronic mail services, web services and rudimentary
28

 

 
Oo SF SD Ww F&F W Be

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.31 Page 30 of 39

word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some
of the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to
forensic data acquisition or that have potentially relevant data stored that is not subject to
such acquisition, the examiner must inspect the device manually and record the process
and the results using digital photography. This process is time and labor intensive and may
take weeks or longer.

59. Following the issuance of this warrant, I will collect the subject cellular
telephone and subject it to analysis. All forensic analysis of the data contained within the
telephone and its memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

60. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days of
the date the warrant is signed, absent further application to this court.

GENUINE RISK OF DESTRUCTION OF DATA

61. Based upon my experience and training, and the experience and training of

other agents with whom I have communicated, electronically stored data can be

permanently deleted or modified by users possessing basic computer skills. In this case,

29

 

 
Co OO sD t BB WY be

NY MY KY YM NY YY NY KB Oe RR Be Re ee eo eee a
Oo sa HD A FB WY NY SK DS CO ws DA WA BW PP HF CS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.32 Page 31 of 39

only if the subject receives advance warning of the execution of this warrant, will there be
a genuine risk of destruction of evidence.
PRIOR ATTEMPTS TO OBTAIN DATA

62. The United States previously searched the Target Location!? on February 28,

2020 pursuant to a federal search warrant.
REQUEST FOR SEALING

63. This is an ongoing investigation of which the targets are unaware. It is very
likely, based upon the above, that evidence of the crimes under investigation exists in the
direct and indirect control of the targets. There is reason to believe, based on the above,
that premature disclosure of the existence of the warrant will result in destruction or
tampering with that evidence and seriously jeopardize the success of the investigation.
Accordingly, it is requested that this warrant and its related materials be sealed until further
order of the Court.

CONCLUSIONS

64. Based on all of the above, my experience and training, a review of documents
and. other relevant information J believe to be reliable, and discussions with other law
enforcement officers, it is my opinion that the items listed in Attachment B are fruits,
instrumentalities or evidence of a violation of the following enumerated offenses:
distribution of controlled substance, and conspiracy to do the same (21 U.S.C. §§ 841(a)(1)
and 846); illegal use of a communication facility (21 U.S.C. § 843(b)); maintaining a drug-
involved premises (21 U.S.C. § 856(a)(2)); and money laundering (18 U.S.C. §§ 1956-
1957). It is also my opinion that there is probable cause to believe that the items set forth
in Attachment B are present at the Target Location, as more fully described in Attachment
A.

 

'® In 2018, agents obtained authorization to search two parcels of land that together
constituted a four-acre property and had the address “725 Poinsettia Avenue, Vista,
California.” As set forth in my affidavit, one of the parcels, which was an unimproved

portion of the property, has since been sold to an unknown third party.
, 30

 

 
DW OO “SD wm B WwW PP Le

— pe
—- ©

NM NM BY MB BD BD BR RD Re me ee ee Os
oO Ss DN MN FSF WY NY SF CO Oo aH vA B&B WwW

—
Ny

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.33 Page 32 of 39

65. With the above information, I formally request the issuance of a search
warrant authorizing a search of the Target Location and the seizure of items described with
particularity in Attachment B to the Application and Affidavit for Search Warrant.

66. I declare under penalty and perjury the foregoing is true and correct to the best

fiw Lous

Aaron B. Haass
FBI Special Agent

of my knowledge and belief.

SUBSCRIBED and SWORN to before me this Ge Ye day of February, 2020

 
  

 

Honorable Michael S. Berd
United States Magistrate Judge

31

 

 
Oo co SH TA FB WwW Pe

Nm NM NY BD KN BD DY WD RD Re ee ea a ae aa a a
Oo ns DB Uw FF WN YY KF DT ODO fe SDH HH BR WH bP + GS

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.34 Page 33 of 39

ATTACHMENT A
725 Poinsettia Avenue, Vista, California 92081

DESCRIPTION OF PROPERTY TO BE SEARCHED

The premises (depicted below) and all parts therein, including all rooms, safes,
storage containers, surrounding grounds, trash areas, abandoned vehicles, sheds, shacks,
conex-type boxes (shipping containers), garages, recreational vehicles (RVs), trailers,
mobile homes assigned to or part of the residence located at 725 Poinsettia Avenue, Vista,
California 92081 (San Diego County Assessor’s Parcel Number (APN) 217-220-04-00).
The premises consists of a large lot containing a main structure as well as several trailers,
sheds, shacks, and/or mobile homes. A satellite image with parcel overlay showing the

approximate contours (red rectangular box) of the premises is set forth below.
ay memes ik) i

 

As shown above, the premises abuts Oleander Avenue on its northern most point, and abuts

Poinsettia Avenue on the eastern edge of the premises.

32

 

 
oO WD A A Bh WwW BL

11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.35 Page 34 of 39

The rear of the premises (western edge) is marked by fencing as depicted below!!:

 

a ee Bt 5 : ee

The main residence is a single-family residence with a red colored wood exterior, brown
roof, and white wood trim and a separate garage with an attached room. The front of the
residence faces west, and the numbers "725" are located on a white mailbox located on the
street in front of the residence. The premises has a long dirt driveway, which is accessible
from Poinsettia Avenue, that leads to the main residence. The main residence is further

, which are from different overhead angles:

depicted in the following photographs

 

'! The aerial images in Attachment A are all from February 2018. Non-permanent
structures such as trailers, conex boxes, as well as depicted vehicles may have changed or

moved around or from the property since then.
33

 

 

 
Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.36 Page 35 of 39

oOo ~s HA A BP WD LO Be

As depicted below, the premises also includes what appear to be shacks, sheds and trailers

(indicated with red arrow(s)) next to the main structure.

 

 
oO SN DH OO BP WY He

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mj-0O0880-MSB Document1 Filed 02/26/20 PagelD.37 Page 36 of 39

 

35

 

 
Oo OH sa DBD A FF WH NH

NM NY WB NR BD BR RNR me ea ea a a
oa A A FB YW HY SF SS Ow HW HR A BRB HY PB KH SG

 

 

Case 3:20-mj-00880-MSB Document1 Filed 02/26/20 PagelD.38 Page 37 of 39

ATTACHMENT B
ITEMS TO BE SETZED

There is probable cause that the following constitute evidence of violations of 21
U.S.C. §§ 841(a)(1) and 846; 21 U.S.C. § 843(b); 21 U.S.C. § 856(a)(2); and 18 U.S.C. §§
1956-1957 and that they will be found in the Target Location:

1. Controlled substances, including heroin and methamphetamine.

2. Paraphernalia for packaging, using, weighing, cutting, testing, distributing,
and identifying controlled substance(s).

3. Firearms, ammunition, and/or any components or accessories for firearms,
such as magazines, sights/scopes, silencers, or bump stocks.

4. Documents containing data reflecting or memorializing the ordering,
possession, purchase, storage, distribution, transportation and sale of controlled substances,
including buyer lists, seller lists, pay owe sheets, records of sales, log books, drug ledgers,
personal telephone/address books containing the names of purchasers and suppliers of
controlled substances, electronic organizers, Rolodexes, telephone bills, telephone
answering pads, bank and financial records, and storage records, such as storage locker
receipts and safety deposit box rental records and key.

5. Money, assets, and evidence of assets derived from or used in the purchase of
controlled substances and records thereof, including but not limited to United States
currency, negotiable instruments and financial instruments including stocks and bonds, and
deeds to real property, books, receipts, records, bank statements and records, business
records, money drafts, money order and cashiers checks receipts, passbooks, bank checks,
safes and records of safety deposit boxes and storage lockers.

6, Documents and articles of personal property reflecting the identity of persons
occupying, possessing, residing in, owning, frequenting or controlling the premises to be
searched or property therein, including keys, rental agreements and records, property
acquisition records, utility bills and receipts, photographs, answering machine tape

recordings, telephone, vehicle and/or vessel records, canceled mail envelopes,

36

 

 
Oo Oo Ss DA A BB WY HN =

Mm NM NH Me BD BBN Re ee ee ee eae a
aon D OM FF WH K& STO wM na HA A Bb WwW BP fF

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.39 Page 38 of 39

correspondence, financial documents such as tax returns, bank records, safety deposit box
records, canceled checks, and other records of income and expenditure, credit card records,
travel documents, personal identification documents and documents relating to obtaining
false identification including birth certificates, drivers license, immigration cards and other
forms of identification which the same would use other names and identities other than his
or her own.

7. Photographs and video and audio recordings which document an association
with other coconspirators and/or which display narcotics, firearms, or money and proceeds
from narcotics transaction.

8. Travel documents including itineraries, airline tickets, boarding passes, motel
and hotel receipts, rental car receipts, passports and visas, credit card receipts, shipping and
receiving documents relating to the delivery of packages.

9. Any cellular telephones found therein or on any person at this Target Location
(seizure only).

10. The cellular telephone of SHEETER (search and seizure).

Authorization to search the cellular telephones includes the search of disks,
memory cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular telephone. The seizure and search of the cellular telephone
will be conducted in accordance with the affidavit submitted in support of the warrant. The |
evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, photographs, audio files, videos,

and location data, for the period of September 1, 2016 through the date this warrant is

executed:
a, tending to indicate efforts to deliver controlled substances from Mexico to the
United States, to traffic, sell or distribute controlled substances in the United
States;
b. tending to identify other facilities, storage devices, or services — such as e-
mail addresses, IP addresses, phone numbers — that may contain electronic
evidence regarding efforts to deliver controlled substances from Mexico to the

37

 

 
Oo Co “SDH UA B&H Ne

NS NM BW NH BR RD RD RDO mi i a a a
a any HD A SB YH NY KF CST O60 DB IT DH mH FR WH PKR SG

 

 

Case 3:20-mj-O0880-MSB Document1 Filed 02/26/20 PagelD.40 Page 39 of 39

United States, to traffic, sell or distribute controlled substances in the United
States;

c. tending to identify co-conspirators, criminal associates, or others involved in
efforts to deliver controlled substances from Mexico to the United States, to
traffic, sell or distribute controlled substances in the United States;

d, tending to identify travel to or presence at locations involved in efforts to
deliver controlled substances from Mexico to the United States, to traffic, sell
or distribute controlled substances in the United States, such as stash houses,
load houses, or delivery points;

€. tending to identify the user of, or persons with control over or access to, the
subject phone; or

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data above.

All of the above constituting: (1) evidence of a violation of distribution of controlled
substance, and conspiracy to do the same (21 US.C. §§ 841(a)(1) and 846); illegal use of
a communication facility (21 U.S.C. § 843(b)); maintaining a drug-involved premises (21
U.S.C. § 856(a)(2)); and money laundering (18 U.S.C. §§ 1956-1957); (2) contraband,
fruits of the same offense or other items illegally possessed; or (3) property designed for

use, intended for use, or used in committing this offense.

38

 

 
